Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed July 6, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-25, 30 and 42-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonzales et al. (US 2008/0310811 A1) in view of Allen et al. (9,575,274), further in view of Bran de Leon et al. (US 2009/0290842 A1).
Regarding claims 18, 25 and 50, Gonzales discloses an enclosure arrangement comprising: a housing (see paragraph 0075 disclosing a housing enclosing trays) defining an interior accessible through a cable port (the housing must include some port for an optical fiber cable to enter); and a cable management system (Fig. 1) disposed within the housing, the cable management system including comprising: at least one 
Still regarding claims 18, 25 and 50, Gonzales teaches the claimed invention except for a modular cable spool which is removably mountable.  Allen discloses a cable management system (10 in Fig. 1) including a body section having a base (12) that defines a top face defining a cable management device mounting feature (20); and at least one modular cable spool (24) removably mountable to the cable management device mounting features, the at least one cable spool having a spool axis extending orthogonally from the respective top face, the at least one cable spool configured to allow cabling to be wrapped fully or partially around the spool axis.  Since both inventions relate to optical fibers, one having ordinary skill in the before the effective filing date of the claimed invention would have found it obvious to use a modular cable spool as disclosed by Allen in the optical enclosure of Gonzales for the purpose of enhancing the customizability of the optical enclosure.

Regarding claim 19, Gonzales discloses the end sections and the at least one body section each include walls (125) positioned at the sides of the base in Fig. 1.
Regarding claim 20, Gonzales discloses the walls of the end sections and the at least one body section combine to surround the top faces of the end sections and the at least one body section to form a peripheral wall in Fig. 1.  
Regarding claim 21, Gonzales further discloses each end section including curved walls (125) surrounding at least portions of the bases of the end sections in Fig. 1.  
Regarding claims 22 and 23, the proposed combination of Gonzales, Allen and Bran de Leon teaches the claimed invention except for specifically stating a plurality of 
Regarding claim 24, Gonzales discloses the cable management device including a bend radius limiter in paragraph 0016.
Regarding claim 30, the proposed combination of Gonzales, Allen and Bran de Leon teaches the claimed invention except for specifically stating the housing including a base and a cover that is movable.  However, housings having bases and covers are ubiquitous in the art of optical devices and as such, one having ordinary skill in the art at the time of the invention would have found it obvious to include a base and a cover that is movable relative to the base to provide selective access to the interior of the housing in order to protect the interior while also allowing for access when necessary.
Regarding claim 42, Gonzales discloses the pair of end sections having a common configuration in Fig. 1.
Regarding claim 43, Gonzales discloses the peripheral wall having an oblong shape in Fig. 1.
Regarding claim 44, the proposed combination of Gonzales, Allen and Bran de Leon teaches the claimed invention except for specifically stating the peripheral wall having a rectangular shape.  However, one having ordinary skill in the art at the time of the invention would have found it obvious to form the peripheral wall to have a rectangular shape as a matter of obvious design variation depending on the application.

Regarding claim 46, Gonzales discloses the walls being solid in Fig. 1.
Regarding claim 47, Gonzales discloses the walls each defining an aperture (see aperture between 122 and 130) in Fig. 1.
Regarding claims 48 and 49, Gonzales further discloses the body section and the end sections can be mated with a snap-fit configuration in paragraph 0073.  The proposed combination of Gonzales, Allen and Bran de Leon teaches the claimed invention except for specifically stating the mating features including a projection and a recess.  However, mating features, especially those which are of a snap-fit configuration having a tab-like projection and a corresponding recess are ubiquitous in the art of optical devices and as such, one having ordinary skill in the art at the time of the invention would have found it obvious to include a projection and a recess for the purpose of expediting the assembly of the enclosure.

Response to Arguments
Applicant's arguments, see pages 6-7, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 26, 2021